—Appeal from a judgment of Ontario County Court (Doran, J.), entered September 1, 2000, convicting defendant upon her plea of guilty of a violation of probation.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant pleaded guilty to a violation of probation and was sentenced to an indeterminate term of incarceration of 1 to 3 years. Contrary to defendant’s contention, an updated presentence report was not required where, as here, the record establishes that County Court was “fully familiar with any changes in defendant’s status, conduct or condition which may have occurred * * * since the previous sentence of probation was imposed” (People v Tyrrell, 101 AD2d 946, 947; see, People v Howard, 254 AD2d 701, lv denied 93 NY2d 853; People v Skinner, 222 AD2d 1108, lv denied 88 NY2d 885). Present — Pigott, Jr., P.J., Hayes, Hurlbutt, Kehoe and Burns, JJ.